Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Amendments made to claims 7-9, 11 and 14, the withdrawal of claims 1-6, the cancelation of claims 12-13 and 15-17, as well as the addition of claim 18, as filed on December 13, 2021, are acknowledged.  
Applicant's arguments, see Remarks filed on December 13, 2021, with respect to amended claim 7 have been fully considered and are persuasive.  The previous prior art rejections to the claim and its dependent claims, as set forth in the Office action mailed on October 14, 2021, have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-6 directed to an invention non-elected without traverse (see Applicant’s reply filed on May 16, 2021).  Accordingly, claims 1-6 have been cancelled.


Reasons for Allowance
Claims 7-11, 14 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office action mailed on October 14, 2021, see Applicant's arguments filed on December 13, 2021 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a method comprising: (a) polishing the glass using a first polishing slurry comprising cerium oxide abrasives or silica abrasives, and (b) polishing the glass to a surface roughness of 0.03 nm to 0.05 nm using a second polishing slurry comprising amorphous carbon and water, wherein: a total amount of the amorphous carbon and the water in the second polishing slurry is equal to or more than 90% of the second polishing slurry in terms of mass ratio; -2- and the amorphous carbon has an average primary particle size of 20 nm to 150 nm, in the context of the instant claim.  
Regarding claims 8-11, 14 and 18, they are dependent from claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713